Title: To George Washington from William Livingston, 5 October 1777
From: Livingston, William
To: Washington, George



Sir
Princeton [N.J.] 5th Octr 1777

Your Favour of the 1st Instant now lies before me. Respecting our public Stores at Trenton, I have some time since upon the Application of Mr Stewart ordered a Company of our Militia as a Guard; since which, as I have not been farther applied to, I am in hopes Mr Stewart has been able to procure a sufficient Number of waggons. But least he should be in want of more, I shall this very day send a circular Letter to all our Magistrates in that part of the Country, to collect all the waggons they can.
I really pity your Excellency’s Situation with respect to the Tories—In my small Department, I have infinite Trouble with them. A Tory is an incorrigible Animal: And nothing but the Extinction of Life, will extinguish his Malevolence against Liberty.
I think it my Duty to transmit to your Excellency part of two Paragraphs of a Letter I yesterday received from General Dickinson. “From undoubtd Intelligence (says he) just received, several ways, there is some great & uncommon Movements of the Enemy from all Quarters; It is generally conjectured they intend to make a Push thro’ this State. If so, they will make two Landings to divide our small force which from the space we occupy, lays very wide & scattered.”
“Some thing capital will most assuredly be done in a very short time. I rely upon my Intelligence which I believe is good, & comes strongly confirmed several ways; my force does not exceed one thousand men, all that can be done, I will do.” I have the Honour to be your most humble Sert

Wil: Livingston

